DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I-A, Claims 2-5, filed on 3/14/22, is acknowledged.
The Restriction mailed on 2/15/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups or Species. 
	The Restriction filed on 2/15/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (6-20) or take other appropriate action.	
An Office Action on the merits of Claims 1-5 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagara et al (US 7,701,107).
Regarding claim 1, Sagara et al teach a stator core (Fig. 4, 7) of a motor including a teeth section (41) and a yoke section (21 or 22) which are formed of mutually independent configuration members (Abstract), comprising: 
a stack of laminations (Fig. 10, 30; Col. 5, lines 31-35), wherein each lamination in the stack of laminations comprises a yoke (21) and a plurality of tooth segments (41) fixed to the yoke (21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sagara et al et al in view of Aoki et al (US 10,749,416).
Regarding claim 2, Sagara et al teach a stator core (Fig. 4, 7) of a motor including a teeth section (41) and a yoke section (21 or 22) which are formed of mutually independent configuration members (Abstract) wherein each lamination (30) in the stack of laminations is centered about a central axis (Center of 7), which reads on applicants’ claimed invention.
However, Sagara et al fail to teach that each tooth segment in the plurality of tooth segments comprises grain oriented electrical steel (GOES) material, and wherein each tooth segment in the plurality of tooth segments has a tooth grain orientation in a radial direction from the central axis.
Aoki et al teach a core plate or strip (Fig. 1B, 2) where each tooth portion (22) in the plurality of tooth segments comprises grain oriented electrical steel (GOES) material (Col. 4, lines 15-21; Col. 9, lines 10-16), and wherein each tooth portion (Fig. 1D, 12) in the plurality of teeth has a tooth grain orientation in a radial direction from the central axis, in order to align the easy magnetizations of the teeth in a direction toward the center of the annular core plate (Col. 15, lines 2-4).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the stator core laminations of Sagara et al, by applying the grain oriented electrical steel (GOES) tooth having a tooth grain orientation in a radial direction from the central axis, as taught by Aoki et al, in order to produce each tooth segment in the plurality of tooth segments comprising grain oriented electrical steel (GOES) material, where each tooth segment in the plurality of tooth segments having a tooth grain orientation in a radial direction from the central axis, and to align the easy magnetizations of the teeth in a direction toward the center of the annular core plate.
Regarding claim 3, Sagara et al in view of Aoki et al teach the yoke (20) in each lamination in the stack of laminations comprises yoke segments (21), wherein each yoke segment comprises GOES material (Col. 4, lines 11-21; Col. 9, lines 10-13), and wherein each yoke segment has a yoke grain orientation perpendicular to the radial direction from the central axis (Col. 1, lines 39-43). 
Regarding claim 4, Sagara et al teach that the yoke in each lamination in the stack of laminations comprises yoke segments (21 & 22), and wherein each yoke segment comprises non grain oriented electrical steel (NGOES), such as iron (Col. 5, lines 35-36). 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sagara et al in view of Aoki et al and further view of Yamamoto (US 7,960,889).
Regarding claim 5, Sagara et al in view of Aoki et al teach a stator core (Fig. 4, 7) of a motor including a teeth section (41) and a yoke section (21 or 22) which are formed of non grain oriented electrical steel (NGOES), such as iron (Col. 5, lines 35-36), which reads on applicants’ claimed invention.
However, Sagara et al in view of Aoki et al fail to teach that the yoke in each lamination in the stack of laminations is non-segmented.
Yamamoto teaches a stator split core (Fig. 1, 1; Abstract) with a ring-shaped back yoke part (10) where each lamination in the stack of laminations is non-segmented (Col. 5, lines 8-11), in order to increase the accuracy of the assembly of the core (Col. 2, lines 37-38).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the stator core laminations of Sagara et al in view of Aoki et al, by applying the stator split core with a ring-shaped back yoke part where each lamination in the stack of laminations is non-segmented, as taught by Yamamoto, in order to increase the accuracy of the assembly of the stator core.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo & Fr: 7AM-3PM; M-F, 8-4We & Th: 8AM–4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
May 17, 2022